Citation Nr: 0605824	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  02-02 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for Post- 
Traumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from November 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issue on appeal was originally before the Board in 
November 2003 and March 2004 when it was remanded for 
additional evidentiary development.  The issue on appeal was 
again before the Board in August 2004 when it was denied.  
The veteran appealed the Board's August 2004 decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court").  By Order dated August 31, 2005, 
the Court vacated the Board's August 2004 decision pursuant 
to an August 2005 Joint Motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

The August 2005 Joint Motion focuses to a large extent on the 
reported results of a VA examination in February 2004 which 
resulted in a Global Assessment of Functioning (GAF) score of 
45.  The August 2005 Joint Motion appears to require a more 
focused consideration and assessment of the GAF score and the 
effect on the assigned disability rating.  However, review of 
medical records both prior to and subsequent to the February 
2004 examination reveals significantly higher GAF scores.  In 
view of the differing disability picture which appears to be 
reflected in the record (to include differing GAF scores 
prior to and subsequent to the February 2004 examination), 
the Board believes additional development of the medical 
record is necessary to ensure an accurate record upon which 
to base eventual appellate review in keeping with the Joint 
Motion's directives. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for a 
comprehensive VA psychiatric rating 
examination to ascertain the current 
severity of the veteran's service-
connected PTSD.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  All examination 
findings should be clearly reported in 
accordance with VA's rating criteria.  

     a)  In addition to reporting the 
presence or absence of the various 
symptoms outlined in the rating criteria, 
the examiner should assign a GAF score to 
reflect the degree of impairment.  

     b)  If possible, the examiner should 
also offer an opinion as to the 
significance of, and reasons for, the 
differing GAF scores reported in the 
medical records

2.  After completion of the above, the RO 
should review the expanded record and 
determine if a higher rating is warranted 
for the veteran's service-connected 
psychiatric disability.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 



addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



____________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


2

